DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The filed amended specification of 01/07/2021, in response to the previous office action of 10/08/2020, has been accepted and entered by the office.
Drawings
The filed amended drawins of 01/07/2021, in response to the previous office action of 10/08/2020, has been accepted and entered by the office.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

 	Claims 1, 3-6, 11-13, 16, and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over AAPA (Applicant’s Admitted Prior Art) and/or Bernhard (U.S. Pub. No. 2007/0017593) in view of Nishi et al. (U.S. Pub. No. 2008/0223691).
Regarding claim 1: AAPA & Bernhard discloses an apparatus for producing plastic bottles, the apparatus comprising: a blow molding machine to receive ant to stretch blow mold preforms into bottles; and a modular machine to receive the bottles from the blow molding machine and to at least one of label on the bottles, see for example (Bernhard; Fig. 1A; bottling machine and/or AAPA, the background section of the filed specification); a modular machine 
Bernhard discloses star-wheels between the stations, but does not disclose specifically the molding machine being bloc-synchronized with the modular machine to space the blow molding machine a distance from the modular machine.  However, Nishi discloses similar apparatus with the use of bloc-synchronized conveying mechanism (Fig. 1; via the use of arranged star wheels 4 & H, in conveying molded bottles between different modules);
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was made, to have modified Bernhard’s apparatus, by using bloc-synchronized conveying mechanisms to be positioned between any giving stations and/or modules as desired, to come up with the space and distance between the machines, as suggested by Nishi, in order to reduce the size of the equipment or apparatus (paragraph 0011);
Regarding claim 3: Bernhard discloses a filler to fill the bottles (via filling machine 105), wherein the modular machine (via labeling 108) and the filler (via 105) are bloc-synchronized to space the modular machine a second distance from the filler (Fig. 1A; via the disclosed multiple star-wheels between both machines 105 and 108);
Regarding claim 4: Bernhard discloses a cover between the modular machine and the filler, the cover to cover the bottles as they are transferred between the modular machine and the filler, see for example (Figs;. 1A & 1; via the shown cover surrounding both 105 & 108 machines);

Regarding claim 6: Bernhard discloses a container bottom cooler positioned adjacent the transfer starwheels to actively cool the bottles (via the inner and surrounding air in each chamber, inherently will cool off the container);
Regarding claim 11: Bernhard discloses that the modular (via 108) and the filler (via 105) are bloc-synchronized via the transfer starwheels (via the shown wheels along the path between 105 and 108).  Further, Nishi also discloses such conveying star-wheels (Fig. 1), obviously such mechanism is capable of being positioned between any given machines or modular, as desired, in order to reduce the machine’s size;
Regarding claim 12: Bernhard does not disclose any buffers positioned between the blow molding machine and the modular machine (Fig. 1A; via only rotating star-wheels, no buffer zone);
Regarding claim 13: Bernhard discloses a first and second transfer wheels between the blow molding machine and the modular machine (via the shown multiple star-wheels between the 105 and 108 machines);
	Regarding claim 16: AAPA discloses a blow molding carousel (via barograph 0003; “designed blow molds in which theses are then blown during rotation of the blow molding machine”);

	Note, both applied main references AAPA and Bernhard are similar in scope and disclosing the same structures.  Bernhard only missing the blow molding machine, which is old and well known in the art of the bottling machines, further was admitted by AAPA.  It is believed that having a blow molding machine is not the core nor the novelty of applicant’s claimed invention. 

 	Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bernhard (U.S. Pub. No. 2007/0017593) in view of Nishi et al. (U.S. Pub. No. 2008/0223691) and further in view of Frey (U.S. Patent No. 6,622,878).
Regarding claim 2: Bernhard discloses a labeling unit (via 108).  Bernhard as modified by Nishi do not disclose a printing unit.  However, Frey discloses similar apparatus with the use of printing unit to print on the bottle (Figs. 6-9; via prints 58) and/or another unit for labeling (via labels 66);
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was made, to have modified Bernhard’s apparatus, by using two units, one printing and the other labeling, as suggested by Frey, in order to come up with an improved printing and labeling system (column 2, lines 18-30 & 41-50);

 Claims 14 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bernhard (U.S. Pub. No. 2007/0017593) in view of Nishi et al. (U.S. Pub. No. 2008/0223691) and further in view of Santais et al. (U.S. Patent No. 5,863,571).
 	Regarding claims 14 & 15: Bernhard in view of Nishi do not disclose a starwheel structured to change a pitch nor to be driven independently.  However, Santais discloses similar 
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was made, to have modified AAPA in view of Nishi, by using a pitch adjustment step of the starwheel, as suggested by Santais, in order to accommodate different number and sizes of article (column 2, lines 29-34).
Response to Arguments
Applicant's arguments filed on 01/07/2021 have been fully considered but they are not persuasive.
Applicant argues that the applied art of Bernhard ‘593 only suggesting the use of first, second, and third conveying mechanisms 109-111 of the labeling station 108, does not disclose the claimed first unit that to perform a first task and being replaceable with a second unit that performs a second task different from the first task.  
The office draws applicant’s attention that the claimed first and second units to perform different tasks from each other was broadly supported in the filed disclosure without providing any technical features or novelty of such units.  The filed specification only refers to units 27 and 28 as being the separate units to be freely standing on the periphery of carousel 24 and can be changed or easily exchanged and replaced by other units, see for example the filed specification paragraph 0028 & Fig. 2; via units 27 & 28 of the labeling station 20.  It appears as applicant giving much patentable weight and argue of something not fully supported by the claimed nor filed disclosure.
The office reminds applicant that the claims are giving the broadest reasonable meaning, in this case as the claims only referring to “modular machine including a first unit to perform a .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAMEH TAWFIK/Primary Examiner, Art Unit 3731